Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (US 2008/0265078 A1) in view of Kasada et al. (US 2018/0286453 A1).
	As per claim 1, Shiga (US 2008/0265078 A1) discloses a magnetic tape cartridge (e.g., 10) comprising: a magnetic tape (e.g., T) that is accommodated in the magnetic tape cartridge (10) while being wound around a reel hub (e.g., 22).
As per claim 5 (and analogously, as per claim 16), wherein a material constituting at least an outer peripheral surface layer portion of the reel hub (22) has a flexural modulus of 5 GPa or more (e.g., see, inter alia, see abstract, paragraph [0017]).  
	As per claim 6 (and analogously, as per claim 17), wherein the flexural modulus is 8 GPa or more (e.g., see, inter alia, see abstract, paragraph [0017]).  

As per claim 1, however, Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic tape (T) has a non-magnetic support and a magnetic layer including ferromagnetic powder, and includes one or more components selected from the group consisting of a fatty acid and a fatty acid amide in a portion on the magnetic layer side on the non-magnetic support, and after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours, a C-H derived C concentration calculated from a C-H peak area ratio of Cls spectra obtained by X-ray photoelectron spectroscopic analysis performed at a photoelectron take-off angle of 10 degrees on a surface of the magnetic layer in an inner region during winding of the magnetic tape is 45 at% or more.  
	As per clam 2 (and analogously, as per claim 13), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the C-H derived C concentration is 45 at% or more and 80 at% or less.  
	As per claim 3 (and analogously, as per claim 14), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic layer includes an inorganic oxide-based particle.  
	As per claim 7 (and analogously, as per claim 18), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic tape has a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer.  
	As per claim 8 (and analogously, as per claim 19), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic tape has a back coating layer including non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer.  

	As per claim 10, Shiga (US 2008/0265078 A1) remains silent with respect to wherein the ferromagnetic powder is hexagonal strontium ferrite powder.  
	Kasada et al. (US 2018/0286453 A1), however, discloses such a magnetic tape as set forth in the claimed invention. More concretely, Kasada et al. (US 2018/0286453 A1) teaches an analogous magnetic tape, in the same field of endeavor as Shiga (US 2008/0265078 A1), wherein as per claim 1, a magnetic tape (T) has a non-magnetic support and a magnetic layer including ferromagnetic powder (see paragraph [0018] - "the magnetic tape includes a non-magnetic support, and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support") and includes one or more components selected from the group consisting of a fatty acid and a fatty acid amide in a portion on the magnetic layer side on the non-magnetic support, and after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours, a C-H derived C concentration calculated from a C-H peak area ratio of Cls spectra obtained by X-ray photoelectron spectroscopic analysis performed at a photoelectron take-off angle of 10 degrees on a surface of the magnetic layer in an inner region during winding of the magnetic tape is 45 at% or more.  See, inter alia, paragraph [0018] - " the magnetic layer includes one or more components selected from the group consisting of fatty acid and fatty acid amide, and a C--H derived C concentration calculated from a C--H peak area ratio of C1s spectra obtained by X-ray photoelectron spectroscopic analysis performed on the surface of the magnetic layer at a photoelectron take-off angle of 10 degrees (hereinafter, also simply referred to as a "C--H derived C concentration") is 45 to 65 atom %."

As per clam 2 (and analogously, as per claim 13), Kasada et al. (US 2018/0286453 A1) further discloses wherein the C-H derived C concentration is 45 at% or more and 80 at% or less. See, inter alia, paragraph [0018] of Kasada et al. (US 2018/0286453 A1). 
As per claim 3 (and analogously, as per claim 14), Kasada et al. (US 2018/0286453 A1) further discloses wherein the magnetic layer includes an inorganic oxide-based particle.  See paragraphs [0104] and [0106] of Kasada et al. (US 2018/0286453 A1), wherein the magnetic layer includes a non-magnetic filler, including inorganic oxides. 
	As per claim 7 (and analogously, as per claim 18), Kasada et al. (US 2018/0286453 A1) further discloses wherein the magnetic tape has a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer.  See, inter alia, paragraph [0023] of Kasada et al. (US 2018/0286453 A1).
	As per claim 8 (and analogously, as per claim 19), Kasada et al. (US 2018/0286453 A1) further discloses wherein the magnetic tape has a back coating layer including non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side provided with inter alia, paragraphs [0124-0125] of Kasada et al. (US 2018/0286453 A1).
 	As per claim 9, Kasada et al. (US 2018/0286453 A1) further discloses wherein the ferromagnetic powder is hexagonal barium ferrite powder.  See, inter alia, paragraph [0089] of Kasada et al. (US 2018/0286453 A1).
	As per claim 10, Kasada et al. (US 2018/0286453 A1) further discloses wherein the ferromagnetic powder is hexagonal strontium ferrite powder.  See, inter alia, paragraph [0089] of Kasada et al. (US 2018/0286453 A1).
Given the express teachings and motivations, as espoused by Kasada et al. (US 2018/0286453 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic tape of Shiga (US 2008/0265078 A1) as including the features as set forth in claims 1-3, 7-10, 13, 14, 18, and 19, as taught by Kasada et al. (US 2018/0286453 A1), in order to advantageously provide a "method of increasing smoothness of a surface of a magnetic layer of a magnetic tape" which beneficially acts as a "means for increasing the SNR at the time of reproducing information recorded on the magnetic tape." See paragraph [0014] of Kasada et al. (US 2018/0286453 A1). 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (US 2008/0265078 A1) in view of Kasada et al. (US 2018/0286453 A1) as applied to claims 3 and 14, respectively, above, and further in view of one or more of Yamaguchi et al. (US 3,953,657), Moriya (US 2011/0204027 A1), Partch et al. (US 2006/0032146 A1) and/or Hermann (US 5,405,648).
supra.
Regarding claims 4 and 15, while Kasada et al. (US 2018/0286453 A1) discloses the magnetic layer can include other components, such an non-magnetic fillers ("abrasives") - see paragraph [0104] of Kasada et al. (US 2018/0286453 A1), Kasada et al. (US 2018/0286453 A1) remains silent to using polymer coated abrasive particles (inorganic oxide-based particle such as a composite particle of an inorganic oxide and a polymer), the Examiner notes that the use of polymer coating on abrasive particles such as alumina (a metal oxide) has been well established in the abrasive art for tailoring the surface properties' of the abrasive, including controlling the diameters, agglomeration characteristics, and bonding to polymeric resins where the particles are dispersed therein. See Title; Abstract; Background and examples of Yamaguchi et al. (U.S. Patent No. 3,953,657), Moriya (U.S. Patent App. No. 2011/0204027 A1), Partch et al. (U.S. Patent App. No. 2006/0032146 A1) and/or Hermann (U.S. Patent No. 5,405,648).  While none of these disclose abrasives added specifically to a magnetic recording medium magnetic layer, the general concepts of forming abrasive particles that have good surface characteristics, such as uniform diameter, low agglomeration, and good binding with polymer binder resins would apply equally to conventional abrasive/polishing articles and to magnetic media applications.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention, to modify the magnetic tape of Kasada et al. (US 2018/0286453 A1) to utilize polymer coated abrasive particles (i.e., inorganic oxide-based particle that is a composite particle of an inorganic oxide and a polymer) as taught by one or more of Yamaguchi et al., Moriya, Partch et al. and/or Hermann as polymer coated abrasive .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiga (US 2008/0265078 A1) in view of Kasada et al. (US 2018/0286453 A1) as applied to claim 1 above, and further in view of Hattori (US 2014/0212693 A1).
See the description of Shiga (US 2008/0265078 A1) in view of Kasada et al. (US 2018/0286453 A1), supra.
As per claim 11, Kasada et al. (US 2018/0286453 A1) (in combination with Shiga (US 2008/0265078 A1)) remains silent with regard to wherein the ferromagnetic powder is ε-iron oxide powder.  
Such ferromagnetic powders used in magnetic tapes are well-known in the art.
As just one example, Hattori (US 2014/0212693 A1) discloses an analogous magnetic tape, in the same field of endeavor as Kasada et al. (US 2018/0286453 A1) and Shiga (US 2008/0265078 A1), wherein, as per claim 11, the ferromagnetic powder of a magnetic layer (of a magnetic tape) is ε-iron oxide powder.  See abstract, paragraphs [0003, 0009], "Evaluation of the Magnetic Tape" between paragraphs [0138] and [0139], etc. of Hattori (US 2014/0212693 A1).
Given the express teachings and motivations, as espoused by Hattori (US 2014/0212693 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the ferromagnetic powder of the magnetic tape of Kasada et al. (US 2018/0286453 A1) as being ε-iron oxide powder, as is well-known in the art, as evidenced and taught by Hattori (US 2014/0212693 A1), in order to advantageously provide a . 

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
The Applicant bases arguments on an accompanying Declaration filed under 37 CFR 1.132. The Examiner has carefully reviewed and considered the Applicant's arguments and the Declaration, but is unpersuaded based upon the claimed invention as applied to the arguments and Declaration.
The Applicant/Declaration allege that the reference to Kasada et al. (US 2018/0286453 A1) does "not meet the claimed C-H derived C concentration after storage."  The Declaration (as further echoed by the Applicant's arguments) allege that:

in a case where the particle shape of the non-magnetic filler included in the magnetic layer is a shape away from a true sphere, for example, a so-called deformed shape, a large pushing resistance is likely to work in a case where a high pressure is applied, so that the particle is hardly pushed into the magnetic layer. In addition, even a particle having a non-uniform surface and a low surface smoothness is likely to have a large pushing resistance in a case where a high pressure is applied, so that the particle is hardly pushed into the magnetic layer. For example, with the use of such non- magnetic filler, the C-H derived C concentration from a C-H peak area ratio of Cls spectra obtained by X-ray photoelectron spectroscopic analysis performed at a photoelectron take-off angle of 10 degrees on a surface of the magnetic layer in an inner region during winding of the magnetic tape, after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours, the C-H derived C concentration after storage can be controlled within the claimed range of 45 at% or more.


The Declaration then uses Comparative Examples 29 and 30 (and Table 5) of the Applicant's specification, which set forth a particular "protrusion forming agent" (colloidal silica - particle shape true sphere) and another "protrusion forming agent" (carbon black - so-called amorphous shape). The Declaration then states, "[t]urning to the secondary reference Kasada et al '453, Kasada et al '453 describes that colloidal silica and carbon black, which are employed in the Comparative Examples in the present application, as preferable projection formation agents (see paragraph [0106] of Kasada et al '453), and fails to disclose any protrusion forming agent such as those described in paragraph [0062] of the specification of the present application." Emphasis added.
While the Examiner appreciates the differences in the comparative examples and Applicant's examples in a particular section of their specification, as discussed in the arguments and Declaration, it is noted that the claimed invention is not limited in any manner to a particular "protrusion forming agent." The Examiner maintains that the Applicant’s remarks are not commensurate with the invention as claimed.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding prior art.  In re Sporck, 386 F.2d 924, 155 USPQ 687 (CCPA 1968).
Moreover, Kasada et al. (US 2018/0286453 A1) teaches a magnetic tape (T) having a magnetic layer including ferromagnetic powder (see paragraph [0018] - "the magnetic tape includes a non-magnetic support, and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support") which includes one or more components selected from the group consisting of a fatty acid and a fatty acid amide in a portion on the magnetic layer side on the non-magnetic support, and after the magnetic tape cartridge is stored in an inter alia, paragraph [0018] - " the magnetic layer includes one or more components selected from the group consisting of fatty acid and fatty acid amide, and a C--H derived C concentration calculated from a C--H peak area ratio of C1s spectra obtained by X-ray photoelectron spectroscopic analysis performed on the surface of the magnetic layer at a photoelectron take-off angle of 10 degrees (hereinafter, also simply referred to as a "C--H derived C concentration") is 45 to 65 atom %."
Note the claimed invention recitation of "after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours" and "on a surface of the magnetic layer in an inner region during winding of the magnetic tape" are seen to be met by the teachings of Kasada et al. (US 2018/0286453 A1), since the tape is identically composed (as claimed) and the claim is void of any material, composition or physical/chemical attribute that would in any way differentiate the capability of the claimed magnetic tape from that as disclosed by Kasada et al. (US 2018/0286453 A1), even at a prescribed temperature, humidity (for a period of time) and provided on a prescribed region of the tape "during winding." 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688